In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                              ____________________

                               NO. 09-13-00087-CR
                              ____________________

                      CURTIS PAUL HAVARD, Appellant

                                         V.

                  THE STATE OF TEXAS, Appellee
_________________________________        ______________________

                On Appeal from the 252nd District Court
                       Jefferson County, Texas
                       Trial Cause No. 08-02661
____________________________________________                          ____________

                          MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, Curtis Paul Havard pleaded guilty to

forgery. The trial court found the evidence sufficient to substantiate Havard’s guilt,

deferred further proceedings, placed Havard on community supervision for three

years, and later extended community supervision for an additional two years. The

State later filed a motion to revoke Havard’s unadjudicated community

supervision. Havard pleaded “true” to violating one condition of his community

supervision. The trial court found that Havard violated the conditions of his

                                          1
community supervision, found Havard guilty of forgery, revoked Havard’s

community supervision, and sentenced Havard to one year in a state jail facility.

      Havard’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes Havard’s appeal is frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). We granted an extension of time for Havard to file a pro se brief, but we

received no response from Havard. We have determined that this appeal is wholly

frivolous. We have independently examined the clerk’s record and the reporter’s

record, and we agree that no arguable issues support an appeal. We find it

unnecessary to order appointment of new counsel to re-brief the appeal. Compare

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial

court’s judgment.1

      AFFIRMED.

                                             ________________________________
                                                     STEVE McKEITHEN
                                                         Chief Justice

Submitted on September 16, 2013
Opinion Delivered October 30, 2013
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
      1
       Havard may challenge our decision by filing a petition for discretionary
review. See Tex. R. App. P. 68.
                                         2